Citation Nr: 0903405	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  03-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for residuals of a 
right foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
September 1980, with subsequent reserve duty reportedly until 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  February 2003 and April 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter was previously before the 
Board in June 2006, when it was remanded for additional 
development of the evidence.

The Board notes that at the time of the Board's June 2006 
remand, the additional issue of entitlement to service 
connection for a bilateral foot disability was part of the 
appeal.  During the processing of the remand, a June 2008 RO 
rating decision granted service connection for pes planus 
with plantar fasciitis, bilateral.  The June 2008 RO decision 
was a complete grant of that issue on appeal, and thus that 
issue is no longer in appellate status.  The Board notes that 
the veteran has expressed that his claim of service 
connection for residuals of a right foot injury is separate 
from the claim that was granted, and this the claim of 
service connection for residuals of a right foot injury 
remains in appellate status.

In May 2006, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran does not currently have any diagnosed chronic 
left ankle disability.

2.  The veteran does not currently have any diagnosed 
residuals of right foot injury.


CONCLUSIONS OF LAW

1.  A chronic left ankle disability was not incurred in or 
aggravated by the veteran's military service, nor may any 
left ankle disability be presumed to have incurred in such 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  No residuals of a right foot injury were incurred in or 
aggravated by the veteran's military service, nor may any 
residuals of right foot injury be presumed to have incurred 
in such service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  Most recently, in a letter sent 
in July 2006, the claimant was informed of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, this letter advised the veteran of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of this case and 
the issuance of the June 2008 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, the effectively timely July 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter directly 
explained how VA determines disability ratings and effective 
dates.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service, private, and VA, have been obtained.  
The veteran has been afforded VA examinations to evaluate his 
disability on appeal; a May 2008 VA examination report is of 
record and adequate in this case, in accordance with the 
instructions of the Board's June 2006 remand.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the June 2006 Board remand directed the 
RO to take steps to determine the obtainability of VA 
treatment records from the early 1980's.  A review of the 
record reflects that the RO made all reasonable efforts to 
obtain such records but, as detailed in an April 2008 formal 
finding of unavailability documented in the claims file, the 
records could not be obtained.  In any event, the Board 
observes that the issues remaining on appeal are decided 
below primarily on the basis of current probative medical 
findings showing no current pertinent disabilities associated 
with the claims; such findings would not be altered by the 
contents medical records from two decades in the past.

No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

This case involves the veteran's claim that he currently 
suffers from left ankle disability and residuals of a right 
foot injury causally related to his military service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  For veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The service medical records from the veteran's period of 
active duty service show that the veteran was treated for 
left foot pain in October 1976, and in November 1976 he was 
diagnosed with left Achilles tendonitis.  In May 1977, the 
veteran again complained of left foot difficulties, and in 
that month was diagnosed with plantar fasciitis.  The 
veteran's June 1980 service separation examination report 
shows that the veteran was medically evaluated to be 
clinically normal in all respects, including his feet and 
lower extremities, with no pertinent abnormalities found.  
Although the veteran did report a history of "foot trouble" 
in the associated medical history questionnaire, medical 
inspection revealed no diagnosed chronic disability of the 
feet or ankles even upon the veteran making his history of 
foot symptoms known.  This separation examination report 
strongly suggests that trained medical professionals did not 
believe that any pertinent chronic disability of the left 
ankle or right foot had manifested as of the conclusion of 
the veteran's period of active duty service.  The Board finds 
this contemporaneous competent medical evidence to be 
probative in this regard, and it weighs against the claim to 
the extent that it shows that the claimed chronic 
disabilities did not manifest during the veteran's period of 
active duty service.

From the veteran's period of reserve service, a June 1986 
examination report shows no suggestion of pertinent 
disability of the left ankle or right foot (other than the 
already service connected pes planus).    An August 1990 
medical examination report also shows clinically normal 
findings in all pertinent respects regarding the veteran's 
left ankle and right foot.  An August 1990 medical 
questionnaire associated with the annual examination shows 
that the veteran denied any foot or joint problems at that 
time.  These records further suggest that no pertinent 
chronic left ankle or right foot disability had manifested 
during these years involving reserve service following the 
veteran's active duty service.

A May 1992 medical record shows that the veteran sought 
treatment for right foot symptoms during reserve service.  
The May 1992 medical record discusses that the veteran 
"injured his right foot during a night maneuver in Ft. Bliss 
7 months ago."  The veteran reported that he "[c]ontinues 
to have pain and can't walk barefoot on placing foot flat on 
the floor."  An impression of "Chronic sprain [with] 
possible previous fx" was noted.  No further evaluation or 
follow-up produced any report showing additional pertinent 
medical findings regarding the veteran's right foot during 
any military service.  A January 1994 medical questionnaire 
shows that the veteran denied any foot problems at that time, 
further suggesting that no residuals of right foot injury 
manifested as chronic disability of the right foot.  A 
January 1999 medical examination report, although not 
entirely clear, notes a linear scar "well healed," which 
may be indicated to appear on the right foot.  No diagnosed 
chronic disability of the right foot is otherwise suggested 
in this report.

The question before the Board is whether the veteran 
experiences any current chronic left ankle disability related 
to service, or any residual disability from an in-service 
right foot injury (beyond the bilateral pes planus with 
plantar fasciitis for which service connection has already 
been established).

A May 2008 VA examination report is highly probative 
concerning essential current medical findings pertinent to 
the veteran's claims on appeal.  Significantly, regarding the 
veteran's claimed left ankle disability, the May 2008 VA 
examination report shows no current diagnosis of any left 
ankle disability.  The examiner was asked to identify any 
current left ankle disability, and the May 2008 report 
indicates that none was found.  The May 2008 report 
acknowledges that "Veteran was diagnosed as having left 
Achilles tendinitis while in service."  However, the May 
2008 report explains that "History and physical examination 
is not suggestive of Achilles tendinitis at the present 
time."  The conclusion is based upon direct inspection, 
interview of the veteran, review of the medical records, and 
x-ray study.  The examiner's May 2008 report explains that 
the "Achilles' tendon enthesopathy" noted on x-ray "is an 
incidental finding."  The report clearly concludes that the 
"Veteran has no clinical evidence of Achilles tendinitis 
(left ankle) at the present time," and the report's list of 
found diagnoses does not otherwise suggest any pathology of 
the left ankle.

The Board notes that the May 2008 examiner explains that 
"what the veteran describes as ankle pain is in the area of 
the talonavicular joint/navicular cuneiform joint and is 
caused by degenerative changes of these joints due to the 
condition of pes planus."  This clinical observation appears 
to characterize the pain as part of the veteran's already 
service-connected foot pathology, and not as a distinct 
secondary disability; the report's list of found diagnosis 
does not indicate any distinct diagnosis for the feet beyond 
the now service connected pathology involving pes planus and 
plantar fasciitis.  In any event, the examiner's discussion 
of the talonavicular joint / navicular cuneiform does not 
change the pertinent finding that no chronic left ankle 
disability is currently found.

With regard to the claimed residuals of right foot injury, 
the May 2008 VA examination report likewise finds no 
pertinent current chronic disability.  Pes planus and plantar 
fasciitis were diagnosed in both feet, and service connection 
has been granted for those disabilities.  However, to the 
extent that the veteran's claim on appeal contends that 
separate disability of the right foot exists as a residual of 
in-service right foot injury, there is no separate diagnosed 
chronic right foot disability found.  The May 2008 report 
reflects a full inspection of the veteran's feet, with no 
suggestion of pertinent residuals of any right foot injury 
nor any pertinent right foot diagnosis beyond the service 
connected pes planus and plantar fasciitis.  There is no 
suggestion, and the veteran does not appear to contend, that 
the mallet toe deformity and corns on the toes noted in the 
May 2008 report are residuals of a right foot injury.

The Board notes that another VA examination report, dated 
September 2003, is also of record.  As discussed in the 
Board's June 2006 remand, the Board must consider the 
September 2003 VA examination report to be inadequate in this 
case to the extent that it fails to provide a needed etiology 
opinion for found current disabilities.  The Board notes, 
however, that the September 2003 VA examination report does 
provide a list of current pertinent diagnoses found, and does 
not suggest any evidence of pertinent diagnoses beyond what 
was found in the May 2008 VA examination report.  The 
September 2003 report diagnosed the veteran with bilateral 
pes planus, hammertoes, bilateral foot calluses, and a corn 
on the right 5th toe.

Considering the probative May 2008 VA examination report, 
informed by interview and inspection of the veteran as well 
as review of the claims-file by a competent VA medical 
examiner, the Board finds that the veteran does not currently 
suffer from any diagnosed chronic disability of the left 
ankle.  Additionally, the probative May 2008 VA examination 
report leads the Board to conclude that the veteran does not 
suffer from any current diagnosed disability of the right 
foot etiologically related to any in-service injury; the 
veteran has been separately granted service connection for 
pes planus with plantar fasciitis, and there has been no 
suggestion that the veteran's toe pathologies of mallet 
deformity and corns are residuals of an in-service right foot 
injury.  There is no competent medical evidence of record 
which contradicts the May 2008 VA examination report in these 
regards.  In light of this, and in consideration of the fact 
that the whole of the objective medical evidence of record 
otherwise shows no current diagnosed left ankle disability or 
residuals of a prior right foot injury, the Board is 
compelled to find that the veteran does not currently suffer 
from any current left ankle disability or residuals of right 
foot injury.  The Board has reviewed the veteran's outpatient 
private and VA medical records, but these records do not 
contain any pertinent indication of any current left ankle 
diagnosis or any current diagnosed residuals of right foot 
injury to probatively contradict the May 2008 VA examination 
report discussed above.

Service connection cannot be granted in this case for a left 
ankle disability, nor for residuals of a right foot injury, 
as the preponderance of the evidence shows that the veteran 
does not currently suffer from any pertinent left ankle 
disability nor residuals of a past right foot injury.  The 
Board acknowledges that the veteran himself, in advancing 
these issues on appeal, asserts that he suffers from a 
chronic left ankle disability and chronic residuals of an in-
service right foot injury.  However, while the veteran as a 
lay person is competent to provide evidence regarding injury 
and symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Only a medical professional can 
provide evidence of diagnosis or etiology of a disease or 
disorder.  In this case, the competent medical evidence 
weighs against the veteran's claim in that no chronic left 
ankle disability is shown to have manifested as a result of 
service, and no chronic right foot disability is shown to be 
residual of an in-service injury.  Thus, the Board finds that 
the probative evidence shows that service connection is not 
warranted in this case.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b) (2002); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


